Citation Nr: 1717987	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral shin disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2003 to July 2008, with service in Iraq from August 2006 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current bilateral shin disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral shin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated November 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that an additional  VA examination is in order. Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The RO has substantially complied with the August 2011, December 2012, December 2014 and May 2016 Board remands, including obtaining complete service personnel and VA treatment records and scheduling a VA examination. 

The Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Board notes that VA sent the Veteran several requests to obtain releases for his private treatment records, including those from Orthopaedic Associates.  However, the Veteran did not respond to the VA's requests to obtain his private treatment records. 

VA has also made extensive efforts to afford the Veteran adequate VA examinations to assess his claimed disability.  In accordance with the August 2011 remand, the Veteran was afforded a VA examination in September 2011 wherein the examiner stated that the Veteran had shin splints and noted that the his shins were benign, yet referenced a "current condition."  The examiner also stated that the Veteran's complaints were "subjective" but also noted that "there are clinical findings to support his complaints."  The December 2012 Board decision found that it was unclear if the examiner was diagnosing a current disability and remanded the matter for a VA medical opinion or VA examination, if necessary.  

The Veteran failed to report for the January 2013 VA examination but notified VA in February 2013 that he was out of the country and requested to reschedule his VA examination.  An examination was not rescheduled, and the case was again remanded for a VA examination in December 2014.  The Veteran reported for a VA examination in April 2015, but that examination did not discuss the Veteran's shins.  The Veteran failed to report for an October 2015 examination but, as the May 2016 remand noted, the examination notification may have been incorrectly addressed.  The May 2016 remand directed the RO to verify the Veteran's current address and schedule a VA examination and medical opinion.  

The Veteran provided his current address in May 2016 but indicated that he would be moving in June 2016 and stated that he would provide VA with his new address once he moved.   Using the address provided in May 2016, the RO scheduled a VA examination in July 2016, for which the Veteran failed to appear.  The Veteran sent his new address in December 2016, after a Supplemental Statement of the Case continuing the denial of his claim had been issued.  

Under the presumption of regularity, it is presumed that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Neither the Veteran nor his representative has asserted that he failed to receive notice for the July 2016 examination, nor is there other evidence to rebut the presumption of regularity.  Insofar as the record reflects, the examination request contained the correct address for the Veteran and no notifications were returned as undeliverable.  Thus, it is presumed that the Veteran was properly notified of the date and time of his examination.  The Veteran failed to report for his scheduled examination and has not offered good cause for his absence, has not provided VA with any reason for the failure to report, has not requested that an additional examination be scheduled, and has not expressed a willingness to report if an examination were conducted. 

The Veteran did not provide any reason for his failure to report to the July 2016 shin splint examination.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).

In light of the Veteran's failure to report to his rescheduled July 2016 medical examination, without explanation of his absence, and without a request that his examination be rescheduled, the Board is convinced that further efforts to schedule the Veteran for a compensation and pension examination addressing his claim would be futile.  The Veteran's representative was copied on the correspondence to the Veteran and there is no evidence of an address change or returned mail between May 2016 and December 2016.  The Board accordingly finds that a remand to afford the Veteran an additional VA examination is not required, and VA's duty to assist with respect to obtaining examinations or opinions as to the Veteran's claimed bilateral shin disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts have been made and VA has no further duty to assist in this regard.

II.  Service Connection

The Veteran claims entitlement to service connection for a bilateral shin disability, originally claimed as shin pain with lumps.  He stated in his original claim that his shin pain with lumps began three years prior and had not gone away since.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the preponderance of the evidence weighs against service connection for a bilateral shin disability.  The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis or treatment for shin pain.  The Board notes that at the March 2011 hearing and consistently thereafter, the Veteran stated that he was told in boot camp that he had stress fractures in his shins.  VA requested and received missing STRs in December 2012, which are also silent for any complaints, diagnosis or treatment for shin pain.  The Veteran's report of medical history at separation mentions "impaired use of arms, legs, hands or feet" but the Veteran specified left great toe injury, not shin pain.  Furthermore, the examining physician did not note any complaints of shin problems or pain in the separation exam.  

The Veteran's bare statement that his bilateral shin pain has persisted since his service is insufficient to establish a current disability warranting service connection.  As discussed in detail above, VA scheduled an examination in July 2016 to identify the nature and etiology of the claimed bilateral shin disability, but the Veteran failed to report for this examination and failed to provide good cause for his absence.  The Board also notes that the Veteran indicated that he was seen by private physicians but the Veteran failed to respond to VA's requests to obtain those private treatment records.  Accordingly, there is no evidence of record reflecting a current diagnosis of a bilateral shin disability.  That is, as previously discussed, the initial VA examination was unclear as to whether there was a diagnosis, and therefore, is insufficient to reflect a current disability. Considering all the evidence of record, the Board finds that the Veteran has not had a current shin disability at any relevant period during the appeal period or close in time to the filing of this appeal.

Furthermore, assuming a current disability, there is no competent medical evidence establishing a causal connection between the Veteran's bilateral shin disability and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Any lay assertion that the Veteran's claimed bilateral shin disability is related to his service does not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as a bilateral shin disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VA attempted to obtain competent medical evidence on this question by scheduling the Veteran for a VA examination, but the Veteran failed to attend that examination.  He has not provided any medical evidence indicating that there is a nexus between his injuries and his service or stated that he has ever been told by any medical professional that such a nexus exists.  Thus, even assuming a current disability, there is still no competent and credible evidence relating the assumed disability to the Veteran's military service.

Despite VA's efforts to assist the Veteran in substantiating his claim and for the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a bilateral shin disability.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b).  Therefore, service connection is not warranted. 


ORDER

Entitlement to service connection for a bilateral shin disability is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


